Citation Nr: 0739854	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-07 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a respiratory 
disability, claimed as bronchitis and emphysema.


REPRESENTATION

Appellant represented by:	Thomas U. Reynolds, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1954 to January 
1960.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the benefits sought on appeal.  In 
July 2006, the veteran testified before the Board at a 
hearing held via videoconference.  In March 2007, this case 
was remanded by the Board for further development.


FINDING OF FACT

It is as likely as not that the veteran has a respiratory 
disability that is related to his active service.


CONCLUSION OF LAW

Service connection for a respiratory disability is warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(b) (2007).  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).

As discussed in detail below, sufficient evidence is of 
record to grant the benefit sought on appeal.  Therefore, no 
further development is needed.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases, like bronchiectasis, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection is prohibited for disability or death that 
resulted from disease or injury attributable to the use of 
tobacco products during a veteran's active service for claims 
filed after June 9, 1998.  38 U.S.C.A. § 1103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.300(a) (2007); Kane v. Principi, 
17 Vet. App. 97 (2003).  The veteran filed the present claim 
for service connection for a lung disorder after June 9, 
1998.  Therefore, the prohibition under 38 U.S.C.A. § 1103(a) 
applies to this case.  To the extent that the veteran has 
suggested that he now has pulmonary problems because of 
smoking during his period of active service, such a claim is 
barred by law.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a) 
(2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

In hearings in February 2004 and July 2006, the veteran 
stated that he had prolonged exposure to aircraft exhaust and 
damp weather in service.  His service personnel records list 
his MOS as air policeman.  He explained that he guarded jet 
aircraft in a munitions storage area until take-off from 
fifteen to thirty hours at a time.  He stated that he was 
stationed about fifty to seventy-five feet from exhaust and 
fumes at forty hours per exposure and was not allowed to 
leave his post.  He testified that he had problems breathing 
after guarding the aircraft, which he did not have prior to 
service.  In his February 2005 substantive appeal, the 
veteran contended that his emphysema was due in part to the 
cigarettes that the military provided him.

The veteran's service medical records show that he was 
treated in April 1956 for bronchitis.  He also received six 
days of inpatient treatment for perennial allergic asthma and 
pharyngitis in November 1956.  However, there were no other 
occasions of diagnosis or treatment of a respiratory disease 
in service.  Physical examinations in August 1957 and June 
1960 showed no respiratory abnormalities, and the veteran 
denied any history of respiratory disease in his 1960 medical 
history questionnaire.

Private treatment records dated in June 1993 include a chest 
x-ray; the impression was negative for any acute cardiac or 
pulmonary abnormalities.  Records dated from May 1999 to 
December 2003 reflect impressions of chronic obstructive 
pulmonary disease (COPD), asthma, and tobacco use.

VA medical records dated in July 1999 shows a diagnosis of 
asthma; probably more COPD restrictive lung disease.  A chest 
x-ray was negative for acute cardiac or pulmonary 
abnormalities.  In July 2001, his lungs were clear at 
percussion and auscultation.  The lungs were hyperresonent to 
percussion and his breath was shallow and a chest x-ray 
revealed chronic lung changes of COPD.  A record dated in 
November 2001 shows diagnoses of tobacco use disorder (the 
veteran was smoking one-half pack of cigarettes per day and 
was unwilling to join a smoking cessation class), and COPD 
with moderate obstruction.  Two inhalers were prescribed.  In 
January 2003, he had increase sputum, hemoptysis, wheezing, 
and bronchitis.  In October 2005, his diagnoses were COPD and 
tobacco use disorder.

The veteran was afforded a VA respiratory diseases 
examination in August 2004.  He reported a history of smoking 
since joining the service at age seventeen, with an average 
of two packs of cigarettes per day.  He complained of dyspnea 
with minimal exertion and felt like he was being smothered.  
He complained of a daily productive cough, but denied 
hemoptysis.  He used prescribed inhalers twice daily, but 
denied home oxygen.  He denied the diagnosis of obstructive 
sleep apnea or use of CPAP device.  He reported an episode of 
asthma in service for which he was hospitalized and stated 
that he used to have five or six episodes of asthma per year 
which also required medical treatment.  Recently, his attacks 
had worsened.  Upon examination, room air oxygen saturation 
was 96 to 97 percent at rest.  There was no acute distress, 
and he was able to speak in full sentences.  Examination of 
the chest revealed poor inspiratory effort, with dry crackles 
in the lung bases.  There were no rhonchi or wheezes.  An x-
ray of the chest revealed COPD without any acute cardia or 
pulmonary abnormalities, and osteopenia with chronic anterior 
compression fractures of the upper thoracic vertebrae.  
Pulmonary function tests revealed moderate obstructive 
ventilatory defect which showed no improvement with 
bronchodilators.  The impression and diagnoses were tobacco 
abuse, COPD, asthma per history, and an abnormal chest x-ray 
and pulmonary function test.  The examiner opined that the 
veteran's clinical picture was consistent with COPD which was 
at least as likely as not related to his prolonged history of 
tobacco use.  However, the examiner was unable to provide an 
opinion as to whether the veteran's episodes of bronchitis 
and asthma in service were related to his current COPD and 
suggested consultation by a pulmonary specialist.

In July 2007, the veteran underwent a VA respiratory diseases 
examination performed by a chief VA pulmonologist.  He 
provided a history of significant exposure to aircraft jet 
fuel as a military policeman in service.  He gave a history 
of smoking which began prior to service, totaling sixty pack 
years of smoking and an average of one pack per day.  He was 
unable to quit smoking.  He was only able to walk a few steps 
due to impaired respiratory reaction.  Diagnostic and 
clinical tests revealed an oxygen saturation of 96 percent on 
two liters of oxygen.  He was not in distress, but 
demonstrated decreased breath sounds bilaterally with 
wheezing which was expiratory in nature.  A chest x-ray 
showed hyperinflation consistent with COPD.  Pulmonary 
function tests showed no significant improvement following 
the use of bronchodilators.  Studies were consistent with 
COPD with very severe impairment.

The examiner noted that the veteran claimed a six year 
history of inhalation of dust and toxins that caused his 
COPD.  The examiner also noted his significant history of 
smoking and opined that the contribution of exogenous dust 
and toxins in service to his lung injury would be extremely 
difficult to quantify and that he could only go by the 
history and duration of exposure.  He opined that a history 
of more than one respiratory event during service was not 
expected in a patient of young age as the veteran was at the 
time.  The examiner found that the history of service-related 
respiratory illnesses gave credence or credibility to the 
veteran's claim of exposure to an exogenous substance, in 
addition to smoking, and that jet fuel may have had a 
contributory role in his respiratory disability.  With some 
degree of certainty, he opined that the veteran's COPD was 
related to smoking, but that the contribution of exogenous 
fumes during service also played a significant role.  He 
opined that it is at least as likely as not that his COPD is 
caused by smoking related lung disease, as well as exposure 
to toxic fumes and inhalation of agents during service.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The July 2007 VA respiratory examination report from one of 
VA's chief pulmonologist is the most persuasive evidence in 
this case.  The opinion that the veteran's COPD was related 
to smoking and to exogenous fumes he was exposed to during 
service, is supported by a recent examination and a thorough 
rationale, based upon a review of the claims file, a current 
examination, a review of the service medical records, and 
private treatment records.

The Board has also considered the opinion expressed in the 
August 2004 VA examination report in which the examiner 
opined that the veteran's COPD was at least as likely as not 
related to his prolonged history of tobacco use.  However, 
the examiner was unable to provide an opinion as to whether 
the veteran's episodes of bronchitis and asthma in service 
were related to his current COPD and suggested consultation 
by a pulmonary specialist.

After reviewing the evidence, the Board finds that there is a 
reasonable basis to relate the veteran's current respiratory 
disability to his active service.  38 C.F.R. § 3.303(d) 
(2007).  At the very least, the evidence is in equipoise.  
38 U.S.C.A. § 5107(b).  Giving the veteran the benefit of the 
doubt, the Board finds that the evidence is in favor of the 
claim.  Therefore, service connection for a respiratory 
disability is warranted.


ORDER

Service connection for a respiratory disability, claimed as 
emphysema and bronchitis, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


